Citation Nr: 1503234	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-34 945 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to a compensable initial rating for service-connected headaches.

4.  Entitlement to an initial rating in excess of 10 percent for a service-connected left eye disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
 
The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of those proceedings is of record.

In October 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The July 2009 rating decision that denied the Veteran's claim for service connection for PTSD was not appealed and no new and material evidence was received within the appeal period. 

2.  Evidence received since July 2009 including a letter from the Veteran's counseling therapist is not duplicative or cumulative of evidence previously received, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.

3. The evidence of record does not establish that the Veteran currently suffers from PTSD under applicable criteria.

4.  The Veteran's diagnosed acquired psychiatric disorders did not manifest during service or until many years thereafter and are not otherwise etiologically related to service.

5.  Prior to June 22, 2012, the Veteran's headache disability was not characteristic of prostrating attacks occurring on average at least once a month over the previous several months.

6.  From June 22, 2012, the Veteran's headache disability has been characteristic of prostrating attacks occurring on average at least once a month over the previous several months.

7.  At no point during the appeal have the Veteran's headaches been characteristic of very frequent prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The unappealed July 2009 rating decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

4.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  Prior to June 22, 2012, the criteria for a compensable initial disability rating for headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

6.  Since June 22, 2012, the criteria for a rating of 30 percent, and no higher, for a headache disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

A March 2012 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, personnel records, Social Security Administration (SSA) disability records, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

The Veteran underwent a VA examination for his headaches in June 2012 which involved a review of the Veteran's claims file, an in-person interview, and a neurological assessment.  The Board finds the examination to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his headaches have worsened since his June 2012 examination and thus a remand is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As to the Veteran's psychiatric condition, for reasons that will be discussed below the Board has deemed a medical examination unnecessary.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the claims for benefits, including a medical diagnosis of PTSD.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and held the record open for 60 days to allow the Veteran to submit the records discussed at the hearing.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In October 2014 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA has obtained the Veteran's SSA disability records.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

1.  New and Material Evidence

The Veteran's initial claim for service connection for PTSD was denied in a July 2009 rating decision.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a notice of disagreement within a year of the July 2009 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Since the July 2009 decision, new evidence has been received, including a letter from the Veteran's counseling therapist assessing PTSD.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

2.  Service Connection for an Acquired Psychiatric Disorder, including PTSD

The Veteran contends that he suffers from PTSD due to incidents occurring during service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Factual Background

Service treatment records do not contain complaints, diagnosis or treatment for any mental health disorders. 

According to SSA records, the Veteran is currently receiving disability benefits for HIV and HIV-related dementia.

Correctional department records indicate that the Veteran first received mental health treatment in 1994 for a nervous breakdown following a diagnosis of HIV and criminal charges.  The Veteran later attempted suicide while in prison.

July 1996 private treatment records show the Veteran was diagnosed with recurrent major depression and a developmental personality disorder. 

August 2003 VA records show the Veteran was diagnosed with depressive disorder NOS and personality disorder NOS.

November 2003 private treatment records show the Veteran reported sleeping problems and was diagnosed with major depression.

At a December 2003 psychiatric examination, the Veteran reported hearing voices after he was diagnosed with HIV.  The examining psychiatrist diagnosed the Veteran with HIV dementia.

December 2003 VA records show the Veteran was negative for symptoms of PTSD.  He was diagnosed with a psychotic disorder NOS and depression NOS by a VA psychiatrist. 

In April 2004 the Veteran underwent psychological testing while incarcerated and PTSD was listed as a diagnostic impression to consider.  A follow-up mental health evaluation of the Veteran occurred in May 2004 and the examining psychotherapist did not diagnosis PTSD but instead a mood disorder due to HIV.

March 2006 VA treatment records show the Veteran taking medication for depression and paranoia.

While incarcerated in May 2007 the Veteran again reported voices and difficulty sleeping and was diagnosed with a psychotic disorder due to a medical condition.

In a November 2008 stressor statement the Veteran alleged that his PTSD was due to the fact that he fought in Beirut and he saw his friends die at a compound, that he could not find work following service, and that he was convicted of a crime even though he was innocent. 

In December 2008 the Veteran reported that over 100 of his friends were blown up while he was in Beirut, that he helped with the dead bodies and injured soldiers, and that he suffers from depression because of this and because of his eye injury during service.  He again reported depression due to being unable to find work as an electrician, due to discrimination based on his skin color and due to his wrongful conviction.  He also stated that he suffers from bi-polar disorder.

In a May 2009 letter the Veteran reported continued hearing voices and experiencing nightmares of ships guns firing and falling down an elevator shaft.  He also reported difficulties due to discrimination following service and significant problems finding work.  He reported a suicide occurred onboard his ship during service.

In June 2009 the Joint Services Records Research Center (JSRRC) found no evidence of the Veteran ever being involved in combat or being exposed to any of the stressors mentioned in his stressor statement.

In a March 2011 statement the Veteran's mother reported the Veteran having nightmares and behavioral problems.  Contemporaneously, the Veteran submitted a statement that it was other ships firing their guns along with his own ship's weapons being fired that marked the beginning of his trauma and that he dreamed of this weapons fire and his eye injury.  He related that he had panic and anxiety attacks around loud noises because of these experiences.

The Veteran underwent an integrated mental health assessment in July 2011, where he reported being trapped in a safety net during service, that a friend committed suicide during service (which he did not witness) and that he was imprisoned for many years.  He reported nightmares of gunfire, falling down a shaft and being back in prison. He continued to report hearing voices.  The examining psychiatrist noted several symptoms of anxiety and depression as well as narcissistic and antisocial traits and diagnosed anxiety disorder NOS; major depressive disorder, and polysubstance dependence.

In March 2012 the Veteran submitted another stressor statement in which he reported being the one who discovered the shipmate who hung himself and that he started smoking marijuana because of this.  He also reported the same complaints of difficulties with loud noises and dreams of falling down an elevator shaft.

April 2008 and May 2012 VA PTSD screens were negative.

In July 2012 two separate VA psychiatrists assessed the Veteran with mood disorder NOS, psychosis NOS, and a history of substance abuse.

In subsequent statements the Veteran continued to state that he removed both live and dead bodies from Lebanon, that he transported "weapons of mass destruction", that he found a dead body of a shipmate and that he ran into the handle of a safety net.  In June 2012 the Veteran reported that he spoke to the sailor who committed suicide the day before the incident.  

In August 2012 the Veteran submitted a letter from a readjustment counselor stating that the Veteran suffered from PTSD due to the Veteran finding the body of his shipmate who committed suicide.

The Veteran was unable to recall the approximate date of the suicide or name of the sailor who died and an August 2012 letter from the JSRRC coordinator stated that he was unable to confirm the Veteran's most recent claimed stressor.

In his substantive appeal the Veteran stated that his ship the, USS Nitro, an ammunition ship, fired on Lebanon and that they were fired upon.

At his Board hearing the Veteran testified that he conversed with a shipmate the day before he committed suicide and that he found the sailor after his death sometime in 1982 or 1983. 

Analysis 

The Veteran maintains that he has PTSD. While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue of his psychological condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran attributes his dreams and depression to PTSD, he is not medically qualified to address such a question.

The Veteran has been examined on numerous occasions by VA, private sector and other governmental health care providers, including several psychiatrists.  He has been diagnosed with several different mental health conditions, including depressive disorder, mood disorder, polysubstance abuse and dependence, sexual abuse and psychotic disorder.  The only indication in the record, other than the Veteran's own statements, that he suffers from PTSD is an August 2012 letter from a readjustment counseling therapist.  The letter however, while offering an assessment of PTSD, does not address the DSM-IV criteria, is not proffered by a medical professional or Ph.D. in psychology or psychotherapy, and is not based upon treatment by the author but instead on "notes left by [the Veteran's] prior therapist who is no longer available." As such, it is afforded far less probative value than the multiple other psychological assessments by medically trained psychiatrists who examined the Veteran and have concluded that the Veteran's condition does not suggest a diagnosis of PTSD.  

Additionally, while the Veteran has submitted numerous stressor statements concerning many different events, both during and following service, he has not provided names or dates and the JSRRC has been unable to confirm these events.  Furthermore, there is no indication from the Veteran's records that he, or the USS Nitro, was involved in combat at any point during his service.  In cases such as this, where there is no combat service, the appellant's assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen, 10 Vet. App. at 147.  

As the record does not indicate a medical diagnosis and as there is no confirmed stressor event, the Board finds that service connection for PTSD is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Turning to the Veteran's other mental health conditions, including depressive disorder, mood disorder, polysubstance dependence, and psychotic disorder; the evidence of record does not show any diagnosis, treatment or complaint of a mental health problem during service or within a year of separation.  Treatment records indicate that the Veteran's psychotic symptoms manifested following a nervous breakdown in 1994 attributed to his initial incarceration and his diagnosis of HIV. There is no mention in the record of the Veteran discussing the suicide incident or his other service-related concerns prior to 2008, even though he had been treated for mental health problems since 1994.  Finally, the Veteran has repeatedly stated that much of his anxiety is due to being wrongly convicted for sexual abuse, as well as employment and discrimination issues.

As the evidence does not show psychological problems during service or for many years thereafter, and as the Veteran's current mental health condition has been attributed to physical, mental, and emotional traumas occurring after separation, the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorders are related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Increased Rating - Headaches

The Veteran is currently in receipt of a noncompensable rating for headaches and contends that a higher rating is warranted due to the worsening of his condition.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

Factual Background

April 2008 VA treatment records show complaints of severe pounding headaches on the left side of the Veteran's head, worsening over the previous 6 months.  The Veteran noted daily minor headaches or severe headaches every two to three days.

May 2008 VA treatment records show the Veteran assessed with chronic headaches partially controlled with ibuprofen and Tylenol. 

In October 2008 the Veteran reported severe headaches 3 times per week or more, unresponsive to NSAIDs.

In December 2008 the Veteran reported his headaches were less severe and decreased in number on Neurontin.

In August 2009 the Veteran reported his headaches were 75 percent controlled on medication but that he could not function without medication during headaches.

In September 2009 the Veteran reported the medication was less effective but that the headaches would go away if he lay down.

At an October 2009 VA examination, the Veteran stated that the headaches were not being helped by gabapentin in the past 2 months, that his temples hurt after reading and that if he laid down, the headaches went away.

In July 2011 the Veteran reported he used to get headaches twice per week and now was getting them once per week, occasionally twice per week.

At a February 2012 Board hearing, the Veteran testified that his social security disability was related to his eyes and headaches and that he had been diagnosed with migraines in 2002 or 2003, at which point he was experiencing them 2-3 times per week.  The Veteran reported having severe headaches 2-3 times per week around the time of the hearing which required him to lie down and take a nap.  He also reported nausea accompanying the headaches.

In February 2012 the Veteran reported his headaches lasted all day and produced throbbing left temple pain and watering of the left eye.  He reported experiencing nausea, and some photophobia/phonophobia with no distinct aura.  He reported headaches 2-3 times per week over the previous year.
 
In April 2012 the Veteran reported experiencing headaches every day that last several hours or all day.  

In his April 2012 notice of disagreement the Veteran again reported headaches 2-3 times per week with nausea and sensitivity to light and sound.

At a June 2012 VA examination the Veteran reported that his headaches were prostrating although he also reported they had gotten better and were down to two per week.  He was diagnosed with migraine headaches, the examiner noted that these prostrating attacks were more often than once per month but were not very frequent.

In his substantive appeal the Veteran reported experiencing 3-4 migraines per month that were prostrating for 17 hours at a time.

Analysis

Treatment records from 2008 suggest the possibility that the Veteran's headaches could be migraines, or possibly tension headaches.  Despite the Veteran's testimony to the contrary there is no indication in the record that he was diagnosed or treated for migraines in 2002 or 2003 or that his SSA disability is in any way related to his headaches.  

Since the Veteran's complaints of headaches in 2008, the reported degree of severity and frequency have fluctuated to a large degree.  It was not until 2012 that the record shows complaints of symptoms characteristic of migraines including nausea and sensitivity to light and sound.  It does not appear that the Veteran was formally diagnosed with migraines prior to this point. 

As noted above, the Veteran is competent to report on his observable symptomatology such as pain, nausea and photophobia.  However, the Veteran's testimony concerning the duration and frequency of his migraines is inconsistent, ranging from all day every day to a few times per month, and his testimony concerning his SSA benefits is inaccurate.  Therefore the Board will base its assessment on the findings of the Veteran's most recent VA examination.  The Board thus concludes that based on the examination report, that a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring once a month over the last several months, effective as June 22, 2012, the date of the examination.  A higher rating is not warranted as the examiner stated that the Veteran did not suffer from very frequent prostrating and prolonged attacks and that the Veteran's headache condition would produce only a mild to moderate impact on his daily activities and economic adaptability. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria adequately contemplate the Veteran's disability.  The Veteran's headaches are productive of pain, nausea and photophobia, manifestations that are characteristic of migraine headaches and contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's headaches and referral for consideration of extraschedular rating is not warranted.  

Having concluded the headache disability is not productive of severe economic inadaptability, consideration of a total disability rating based on individual unemployability is not indicated.  


ORDER

New and material evidence having been received, the Veteran's request to reopen a claim for service connection for PTSD is granted.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.

For the period prior to June 22, 2012, a compensable initial disability rating for headaches is denied.

For the period since June 22, 2012, a disability rating of 30 percent, and no higher, for headaches is granted.





REMAND

At his March 2014 Board hearing, the Veteran reported that his service-connected left eye disability has worsened since the most recent VA examination in June 2012.  As such, VA is required to afford him a contemporaneous examination to assess the current nature, extent and severity of his eye disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The most recent VA treatment records of record are dated August 2012.  Any VA treatment records created since that time should be obtained and associate with the Veteran's file.  See 38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any VA treatment records generated since August 2012 that pertain to the Veteran. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his left eye condition.  The entire claims file, including any newly obtained treatment records, should be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should set forth the Veteran's current level of left eye functioning and the impact of his eye condition on his daily activities and ability to work.

The examiner should explain any opinions expressed.  

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


